DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites in line 11 “supervise”, which appears a typographical error and likely intended to recite “supervisee”.
Claims 1, 7 and 18 recite “the plural time values” in line 15, 13 and 10, respectively. Examiner assuming it refers “the plural time limit values” as recite earlier in the claims. For consistency, Examiner suggested to recites “the plural time limit values”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the report" in lines 14 and 16 .  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 1, 13 and 15 of U.S. Patent No. 11379339. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application is anticipated and/or equivalent in scope by the subject matter in the relevant claims of U.S. Patent No. 11379339.
The referenced US Patent No. 11379339 and the instant applications are claiming common subject matter, as follows:
Instant Application 17/751,603
US Patent No 11379339
Claim 1. A computer-implemented method for controlling interaction by supervisees with applications, comprising: detecting that a particular supervisee is attempting to access a particular application in a current context; and
Claim 7.A computer-implemented method for controlling interaction by supervisees with applications, comprising: automatically enumerating different instances of input information describing different respective contexts in which a supervisee may interact with a particular application,
blocking or permitting interaction by the particular supervisee with the particular application based on a particular time limit value that specifies an amount of time that the particular supervisee is permitted to interact with the particular application in the current context,
Claim 7. controlling interaction by the supervisee with a given application based on an identified time limit value that applies to the current context and the given application the particular time limit value specifying an amount of time that the supervisee is permitted to interact with the particular application in the particular context,

the particular time limit value being one of plural time limit values generated by rule logic, the plural time limit values describing respective amounts of times in which the particular supervisee is permitted to interact with different application categories in different contexts,
Claim 7. the particular time limit value specifying an amount of time that the supervisee is permitted to interact with the particular application in the particular context, the particular time limit value being automatically generated by the machine-trained model by transforming input features that describe the particular context to the particular time limit value, said using the machine-trained model generating plural time limit values associated with the different respective contexts
the plural time limit values having been automatically generated by enumerating different instances of input information respectively describing the different contexts, and using the rule logic to assign the plural time values to the different instances of input information, and
Claim 7. for the different instances of input information associated with the different respective contexts, using a machine-trained model to map each instance of input information of said different instances of input information, associated with a particular context, to a particular time limit value,
at least two instances of input information of the different instances of input information identifying different locations at which the supervisee is able to interact with the different application categories.
Claim 7. at least two contexts of the different respective contexts identifying different locations at which the supervisee may interact with the particular application;
Claim 7. A computer-implemented system for controlling interaction by supervisees with applications, comprising: hardware logic circuitry, the hardware logic circuitry including: (a) one or more hardware processors that perform operations by executing machine-readable instructions stored in a memory, and/or (b) one or more other hardware logic units that perform the operations using a collection of configured logic gates, the operations including:
Claim 1. One or more computing devices for controlling interaction by supervisees with applications, comprising: hardware logic circuitry, the hardware logic circuitry including: (a) one or more hardware processors that perform operations by executing machine-readable instructions stored in a memory, and/or (b) one or more other hardware logic units that perform the operations using a collection of configured logic gates, the operations including:
providing a report to a user, the report describing plural time limit values that specify respective amounts of time in which a particular supervisee is permitted to interact with different application categories in different contexts,
Claim 1. generating a report that describes the plural time limit values generated by the machine-trained model for the particular application for the different respective contexts; providing the report to a supervisor of the supervisee;
the plural time limit values having been automatically generated by enumerating different instances of input information respectively describing the different contexts, and using rule logic to assign the plural time values to the different instances of input information, at least two instances of input information of the different instances of input information identifying different locations at which the supervisee is able to interact with the different application categories, and
Claim 1. automatically enumerating different instances of input information describing different respective contexts in which a supervisee may interact with a particular application,  at least two contexts of the different respective contexts identifying different locations at which the supervisee may interact with the particular application; for the different instances of input information associated with the different respective contexts, using a machine-trained model to map each instance of input information of said different instances of input information, associated with a particular context, to a particular time limit value, the particular time limit value specifying an amount of time that the supervisee is permitted to interact with the particular application in the particular context, the particular time limit value being automatically generated by the machine-trained model by transforming input features that describe the particular context to the particular time limit value, said using the machine-trained model generating plural time limit values associated with the different respective contexts
the time limit values specified in the report being accessible to usage- controlling logic to govern interaction by the particular supervisee with different applications identified in the report.
Claim 1. controlling interaction by the supervisee with a given application based on an identified time limit value that applies to the current context and the given application, as generated by the machine-trained model
Claim 18. A computer-readable storage medium for storing computer-readable instructions, one or more hardware processors executing the computer readable instructions to perform a method that comprises:
Claim 13. A computer-readable storage medium for storing computer-readable instructions, the computer-readable instructions, when executed by one or more hardware processors, performing a method that comprises:
automatically assigning application categories to different applications;
Claim 15. machine- trained model that describes a category associated with the particular application
and automatically  generating  plural  time limit values that specify  respective
amounts of time in which a particular supervisee is permitted to interact with the different application categories in different contexts, said automatically generating including enumerating different instances of input information respectively describing the different contexts, and using rule logic to assign the plural time values to the different instances of input information,

Claim 13. for the different instances of input information associated with the different respective contexts, using a machine-trained model to map each instance of input information of said different instances of input information, associated with a particular context, to a particular time limit value, the particular time limit value specifying an amount of time that the supervisee is permitted to interact with the particular application in the particular context, the particular time limit value being automatically generated by the machine-trained model by transforming input features that describe the particular context to the particular time limit value, said using the machine-trained model generating plural time limit values associated with the different respective contexts;
at least two instances of input information of the different instances of input information identifying different locations at which the supervisee is able to interact with the different application categories, and
Claim 13. automatically enumerating different instances of input information describing different respective contexts in which a supervisee may interact with a particular application, at least two contexts of the different respective contexts identifying different locations at which the supervisee may interact with the particular application;
the time limit values specified in the report being accessible to usage- controlling logic to govern interaction by the particular supervisee with different applications identified in the report.
Claim 13. controlling interaction by the supervisee with a given application based on an identified time limit value that applies to the current context and the given application, as generated by the machine-trained model


Although the claims at issue are not identical, they are not patentably distinct from each other, therefore, the claim limitations of the instant application are anticipated by the reference Patent. (See, MPEP 804 II.B.1.)


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0058402 (Onyekwelu et al.).

Regarding Claim 1, Onyekwelu teaches a computer-implemented method for controlling interaction by supervisees with applications ([¶ 0005], a method that includes creating a family profile for an automatic content filtering system, the family profile identifying a restricted account [i.e., supervisees] and a non-restricted account. The method further includes restricting access to a digital content according to a set of rules, the restricting in response to receiving a request from the restricted account. [¶ 0017], a set of rules used to authorize/restrict the access to the digital content for the user based on a tolerance score. …use other factors in deciding the access permission, such as, location, time of the day, and the like.), comprising:
detecting that a particular supervisee is attempting to access a particular application in a current context ([¶ 0027-0028] When any user from a family requests to access content from the content source, the content filtering system determines if the requesting user has permission to access the content… the restricted users can be children. [0038], detecting when a user accesses the media device. …determining a user/account type of the user that is accessing the media device. [0040], the content filtering system uses biometric recognition to identify the user. The biometric recognition can include facial recognition, audio recognition, and other biometric recognition for determining an age group of the user that is using the media device ); and
blocking or permitting interaction by the particular supervisee with the particular application based on a particular time limit value that specifies an amount of time that the particular supervisee is permitted to interact with the particular application in the current context ([0038], detecting when a user accesses the media device . …determining a user/account type of the user that is accessing the media device. [0040], determining the type of user …identify the user. …determining an age group of the user …estimates the approximate age of the restricted user . [0042] Based on the categorization, the content filtering system gives the restricted user access to the content according to a profile associated with the category that the restricted user is categorized into. [0044], If the content satisfies the rules setup for the restricted account , access to the content is granted by the content filtering system. [¶ 0071] ..automatically configure parental controls, such as the set of rules, based on the age of the user determined via the biometrics, or manually input by the parent. …automatically set time limits  for accessing particular types of content using an automatic categorization and/or curation of content. For example, automatically allocate the amount of time a child can spend on certain activities (e.g. playing games, watching movies etc.) on the media device. Further, can restrict access to certain content based on location, time of day, and other data),
the particular time limit value being one of plural time limit values generated by rule logic, the plural time limit values describing respective amounts of times in which the particular supervise is permitted to interact with different application categories in different contexts ([¶ 0029], grants permissions to the restricted users automatically based on a set of rules. The rules can be configured by the unrestricted user. A rules manager automatically configures the rules. [¶ 0034] The set of rules include identification of location(s), timing(s), and content source(s). For example, the content filtering system can automatically set time limits for the restricted accounts according to one or more categories. For example, the content filtering system automatically allocates an amount of time the restricted account  (e.g. a child) can spend on particular type of content. For example, e-books may be limited to 60 minutes, entertainment videos (e.g. movies) may be limited to 35 minutes, etc. [¶ 0035] …the content filtering system automatically restrict access to the content based on location, time of day, and other parameters. For example, at a particular time duration, such as just after school (e.g. 4 PM-5 PM), the content filtering system may automatically restrict access to the content if it is deemed not related to homework, projects, research, etc. Such a determination can be based on the type of the content, for example, entertainment videos. In another example, if the media device is used at a predetermined location, the content filtering system restrict access to particular types of the content. For example, if the media device is used in a school, the content that is accessible can be restricted to educational content.),
the plural time limit values having been automatically generated by enumerating different instances of input information respectively describing the different contexts, and using the rule logic to assign the plural time values to the different instances of input information ([¶ 0034] The set of rules include identification of location(s), timing(s), and content source(s). For example, the content filtering system can automatically set time limits for the restricted accounts according to one or more categories. For example, the content filtering system automatically allocates an amount of time the restricted account  (e.g. a child) can spend on particular type of content. For example, e-books may be limited to 60 minutes, entertainment videos (e.g. movies) may be limited to 35 minutes, etc. [¶ 0043], tracking and monitoring the content that is accessed by the restricted user. The monitoring includes determining content  attributes associated with the content, and determining a correlation between the content attributes and the parameters of the restricted user. …  also track time and location at which the content is accessed and permitted (or restricted) for the user. [¶ 0045], unrestricted user can change the permission granted/restricted to the restricted user to access one or more content. For example, the content filtering system may have prevented the restricted user from accessing the content, and if the unrestricted user deems that such restriction is not necessary, s/he may update the content filtering system to allow the restricted user to access to the content in the future. In one or more examples, the unrestricted user can change the permission from granted to restricted, if s/he deems that the content is not appropriate for the restricted user. [¶ 0046] The content filtering system based on the change made by the unrestricted user, updates the set of rules. [¶ 0049] …the set of rules are also updated, such as to identify what times and/or locations are to be used for specific restrictions, and the restrictions themselves),  and
at least two instances of input information of the different instances of input information identifying different locations at which the supervisee is able to interact with the different application categories ([¶ 0035], the content filtering system can automatically restrict access to the content based on location, time of day, and other parameters. For example, at a particular time duration, such as just after school (e.g. 4 PM-5 PM), the content filtering system may automatically restrict access to the content if it is deemed not related to homework, projects, research, etc. Such a determination can be based on the type of the content , for example, entertainment videos. In another example, if the media device is used at a predetermined location, the content filtering system restrict access to particular types of the content. For example, if the media device is used in a school, the content that is accessible can be restricted to educational content).

Regarding Claim 2, Onyekwelu teaches the computer-implemented method of claim 1, where the rule logic is implemented by a machine-trained model ([¶ 0029], the rules manager uses machine learning, such as a neural network, or any other machine learning technique to automatically learn and adjust the set of rules as per the liking of the family).

Regarding Claim 3, Onyekwelu teaches the computer-implemented method of claim 1, wherein the rule logic is implemented by a set of rules ([¶ 0003], restricting, by the content filtering system, access to a digital content according to a set of rules, the restricting in response to receiving a request from the restricted account). 

Regarding Claim 5, Onyekwelu teaches the computer-implemented method of claim 1, wherein the rule logic automatically and dynamically varies the plural time limit values as the particular supervisee ages ([¶¶ 0039-0041], … restricting content based on age limits for children …determining an age group of the user that is using the media device… the content filtering system determines if the restricted user is an adult (17+ years old), a young adult (16-17 years old), a teenager (13-15 years old), a toddler (5-12 years old), or an infant (0-4 years old). [0046], the content filtering system automatically set controls based on the age of the users. [¶ 0071], estimating an approximate age of a child (restricted user). …automatically configure parental controls, such as the set of rules, based on the age of the user determined via the biometrics, or manually input by the parent (unrestricted user). …automatically set time limits for accessing particular types of content using an automatic categorization and/or curation of content. For example, automatically allocate the amount of time a child can spend on certain activities (e.g. playing games, watching movies etc.) on the media device. Further, embodiments of the present invention can restrict access to certain content based on location, time of day, and other data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Onyekwelu in view of US 2019/0347181 (Cranfill et al.).

Regarding Claim 4, Onyekwelu does not explicitly teach, however, Cranfill teaches the computer-implemented method of claim 1, wherein the particular application is automatically assigned to one or more application categories by application-classifying logic ([¶ 0391], determining that the category assigned to the added application by the app is based on app store attributes of the added application (e.g., games, social media, news, streaming). In some embodiments, this determination is based on metadata associated with the added application. The electronic device controls access to the second application in accordance with the restriction criteria for the first category of applications (e.g., if the usage limit of the first category (e.g., social media) is reached, the electronic device optionally restricts the user's access to the second applications (e.g., the second particular social media application added from the application source) as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onyekwelu with Cranfill in order to assign application to a particular category, because it would have allowed the system to implement same restriction for all applications under the same category.

Claims 6-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Onyekwelu in view of US 2014/0344951 (Brewer).

Regarding Claim 6, Onyekwelu does not explicitly teach, however Brewer teaches the computer-implemented method of claim 1, wherein the plural time limit values are presented in a report ([Fig. 5e, ¶ 0049], shown in FIG. 5e, Lilly’s maximum usage times for each application, and independent of other applications. For example, daily Lilly [i.e., supervisee] can use Fun App 1, 15 mins, Fun App 1, 15 mins, eReader 1 hrs., internet 0 min, Texting 5 mins. [¶ 0054], reports can be periodically sent to the guardian indicating content usage stats and any other information that the guardian configured the Kid Mode to include in the proctoring report).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onyekwelu with Brewer in order to provide a report to a guardian that shows plural time limit for different applications applied to a particular child,  because it would have allowed a guardian to monitor and control their child’s usage of their computer.

Regarding Claim 7, Onyekwelu teaches a computer-implemented system for controlling interaction by supervisees with applications ([¶ 0005], creating a family profile for an automatic content filtering system, the family profile identifying a restricted account [i.e., supervisees] and a non-restricted account. The method further includes restricting access to a digital content according to a set of rules, the restricting in response to receiving a request from the restricted account. [¶ 0017], a set of rules used to authorize/restrict the access to the digital content for the user based on a tolerance score. …use other factors in deciding the access permission, such as, location, time of the day, and the like.), comprising:
hardware logic circuitry, the hardware logic circuitry including: (a) one or more hardware processors that perform operations by executing machine-readable instructions stored in a memory, and/or (b) one or more other hardware logic units that perform the operations using a collection of configured logic gates (Fig. 6, 0056-0067), the operations including:
the plural time limit values having been automatically generated by enumerating different instances of input information respectively describing the different contexts, and using rule logic to assign the plural time values to the different instances of input information ([¶ 0029], grants permissions to the restricted users automatically based on a set of rules. The rules can be configured by the unrestricted user. A rules manager automatically configures the rules. [¶ 0034] The set of rules include identification of location(s), timing(s), and content source(s). For example, the content filtering system can automatically set time limits for the restricted accounts according to one or more categories. For example, the content filtering system automatically allocates an amount of time the restricted account  (e.g. a child) can spend on particular type of content. For example, e-books may be limited to 60 minutes, entertainment videos (e.g. movies) may be limited to 35 minutes, etc. [¶ 0035] …the content filtering system automatically restrict access to the content based on location, time of day, and other parameters. For example, at a particular time duration, such as just after school (e.g. 4 PM-5 PM), the content filtering system may automatically restrict access to the content if it is deemed not related to homework, projects, research, etc. Such a determination can be based on the type of the content, for example, entertainment videos. In another example, if the media device is used at a predetermined location, the content filtering system restrict access to particular types of the content. For example, if the media device is used in a school, the content that is accessible can be restricted to educational content.),
at least two instances of input information of the different instances of input information identifying different locations at which the supervisee is able to interact with the different application categories ([¶ 0035], the content filtering system can automatically restrict access to the content based on location, time of day, and other parameters. For example, at a particular time duration, such as just after school (e.g. 4 PM-5 PM), the content filtering system may automatically restrict access to the content if it is deemed not related to homework, projects, research, etc. Such a determination can be based on the type of the content , for example, entertainment videos. In another example, if the media device is used at a predetermined location, the content filtering system restrict access to particular types of the content. For example, if the media device is used in a school, the content that is accessible can be restricted to educational content), and
the time limit values being accessible to usage- controlling logic to govern interaction by the particular supervisee with different applications [¶ 0034] The set of rules include identification of location(s), timing(s), and content source(s). For example, the content filtering system can automatically set time limits for the restricted accounts according to one or more categories. For example, the content filtering system automatically allocates an amount of time the restricted account  (e.g. a child) can spend on particular type of content. For example, e-books may be limited to 60 minutes, entertainment videos (e.g. movies) may be limited to 35 minutes, etc. [¶ 0035] …the content filtering system automatically restrict access to the content based on location, time of day, and other parameters. For example, at a particular time duration, such as just after school (e.g. 4 PM-5 PM), the content filtering system may automatically restrict access to the content if it is deemed not related to homework, projects, research, etc. Such a determination can be based on the type of the content, for example, entertainment videos. In another example, if the media device is used at a predetermined location, the content filtering system restrict access to particular types of the content. For example, if the media device is used in a school, the content that is accessible can be restricted to educational content).
Onyekwelu does not explicitly teach, however, Brewer teaches  providing a report to a user, the report describing plural time limit values that specify respective amounts of time in which a particular supervisee is permitted to interact with different application categories in different contexts ([Fig. 5e, ¶ 0049], shown in FIG. 5e, the application timers section allows Lilly's guardian to set the maximum usage times for each application, and independent of other applications. For example, daily supervisee (Lilly) can use Fun App 1, 15 mins, Fun App 1, 15 mins, eReader 1 hrs., internet 0 min, Texting 5 mins.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onyekwelu with Brewer in order to provide a report to a guardian that shows plural time limit for different applications applied to a particular child,  because it would have allowed a guardian to monitor and control their child’s usage of their computer. 

Claims 8, 9 and 10 are rejected under the same rationale as claims 2, 3 and 4. 

Regarding Claim 16, Onyekwelu The computer-implemented system of claim 7, wherein the rule logic generates different sets of time values for different supervisees in different age brackets ([¶¶ 0039-0041], … restricting content based on age limits for children …determining an age group of the user that is using the media device… the content filtering system determines if the restricted user is an adult (17+ years old), a young adult (16-17 years old), a teenager (13-15 years old), a toddler (5-12 years old), or an infant (0-4 years old). [0046], the content filtering system automatically set controls based on the age of the users. [¶ 0071], estimating an approximate age of a child (restricted user). …automatically configure parental controls, such as the set of rules, based on the age of the user determined via the biometrics, or manually input by the parent (unrestricted user).

Claim 17 is rejected under the same rationale as claim 5.

Claims 11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Onyekwelu in view of Brewer further in view of US 20150341290 (Cherifi et al.)

Regarding Claim 11, as aforementioned, Brewer teaches the computer-implemented system of claim 7, wherein the report is configured to present the plural time values (Fig. 30, ¶ 0132), however, Onyekwelu in view of Brewer do not explicitly teach, but Cherifi teaches using different user interface presentations for different respective selectable filter factors, wherein selection of one of the filter factors causes presentation of a particular user interface presentation that enables the user to view with respect to the different application categories ([¶ 0075] In FIG. 4I, a report generation interface is rendered to the display of the device. Per this interface , the user (Mekail) is able to generate reports regarding the activity status, historical use …the user may select a “Set Filters” link, which enables the launch of another interface (not shown) for applying one or more filters for data gathering purposes. The filters may include a temporal filter for specifying a particular time/date to restrict an activity to, a geographic filter for specifying a particular location/region of occurrence of an activity, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onyekwelu and Brewer with Cherifi in order to provide filter a report,  because it would have allowed the system to provide specific information that user wanted to see.

Regarding Claim 12, Onyekwelu and Cherifi do not explicitly teach, however, Brewer teaches the computer-implemented system of claim 11, wherein the particular user interface presentation also identifies one or more applications, of the different applications, that are associated with each application category of the different application categories ([¶ 0010], configured with a reward program that may automatically increase the time allotted for a given application (such as a game or video or social media channel) upon successful usage or consumption of educational applications and/or content. Fig. 5e shows time limit for different application category, for example, Fun app, Math App, eReader, Internet, Texting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onyekwelu and Cherifi with Brewer in order to provide a shows plural time limit for different applications categories,  because it would have allowed a guardian to monitor and control their child’s usage of different categories of application.
 
Regarding Claim 13, as aforementioned, Brewer teaches the computer-implemented system of claim 11, view the plural time values (Fig. 30, ¶ 0132), however, Onyekwelu in view of Brewer do not explicitly teach, but Cherifi teaches the computer-implemented system of claim 11, wherein selection of another of the filter factors causes presentation of another user interface presentation that enables the user to view with respect to different locations ([¶ 0075] In FIG. 4I, a report generation interface is rendered to the display of the device. Per this interface , the user is able to generate reports regarding the activity status, historical use …the user may select a “Set Filters” link, which enables the launch of another interface (not shown) for applying one or more filters for data gathering purposes. The filters may include a temporal filter for specifying a particular time/date to restrict an activity to, a geographic filter for specifying a particular location/region of occurrence of an activity, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onyekwelu and Brewer with Cherifi in order to provide filter a report,  because it would have allowed the system to provide specific information that user wanted to see.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Onyekwelu in view of Brewer and Cherifi further in view of US 20150350201 (Cornell et al.)

Regarding Claim 14, Onyekwelu in view of Brewer and Cherifi do not explicitly teach, however, Cornell teaches the computer-implemented method of claim 13, wherein the other user interface presentation shows maps of regions to which the plural time limit values apply ([¶ 0123] FIG. 5C shows an illustrated application that displays location information to be restricted in accordance with some embodiments of the disclosure. For example, FIG. 5C includes the display 550 of a map application. Location information 565 may be a location on the map display 560 that indicates a current location of a user. Search box 555 may be used to enter search terms such as names of places or contact information for people. For example, a user of a user equipment device may enter the name “Jill” corresponding to phone entry 520 in FIG. 5A for “Jill (girlfriend)”. Control circuitry 304 implementing the map application may generate for display a location on the map corresponding to a home address for Jill. Control circuitry 304 may also determine a current location of the person Jill and generate for display the current location of Jill on the map display 560).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cornell in order to display location information to be restricted on a map, because it would have allowed the system to provide specific location information that user wanted to see.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Onyekwelu in view of Brewer and Cherifi, further in view of US 2009/0225670 (Leung et al.).

Regarding Claim 15, as aforementioned, Brewer teaches the computer-implemented system of claim 11, user interface presentation that enables the user to view the plural time values (Fig. 30, ¶ 0132), however, Onyekwelu in view of Brewer and Cherifi do not explicitly teach, but Leung teaches the computer-implemented system of claim 11, wherein selection of another of the filter factors causes presentation of values with respect to the different applications ([¶0035] collected data may be filtered for a report based on application type , processing capacity, memory size, camera type, audio/video drivers, and/or operating system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onyekwelu, Brewer and Cherifi with Leung in order to provide filter a report based on application type,  because it would have allowed the system to provide specific information that user wanted to see.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Onyekwelu in view of Cranfill.

Claim 18, Onyekwelu teaches a computer-readable storage medium for storing computer-readable instructions, one or more hardware processors executing the computer readable instructions to perform a method (Fig. 6, ¶ 0067) that comprises:
automatically  generating  plural  time limit values that specify  respective amounts of time in which a particular supervisee is permitted to interact with the different application categories in different contexts ([¶ 0029], grants permissions to the restricted users automatically based on a set of rules. The rules can be configured by the unrestricted user. A rules manager automatically configures the rules. [¶ 0034] The set of rules include identification of location(s), timing(s), and content source(s). For example, the content filtering system can automatically set time limits for the restricted accounts according to one or more categories. For example, the content filtering system automatically allocates an amount of time the restricted account  (e.g. a child) can spend on particular type of content. For example, e-books may be limited to 60 minutes, entertainment videos (e.g. movies) may be limited to 35 minutes, etc. [¶ 0035] …the content filtering system automatically restrict access to the content based on location, time of day, and other parameters. For example, at a particular time duration, such as just after school (e.g. 4 PM-5 PM), the content filtering system may automatically restrict access to the content if it is deemed not related to homework, projects, research, etc. Such a determination can be based on the type of the content, for example, entertainment videos. In another example, if the media device is used at a predetermined location, the content filtering system restrict access to particular types of the content. For example, if the media device is used in a school, the content that is accessible can be restricted to educational content.),
said automatically generating including enumerating different instances of input information respectively describing the different contexts, and using rule logic to assign the plural time values to the different instances of input information ([¶ 0034] The set of rules include identification of location(s), timing(s), and content source(s). For example, the content filtering system can automatically set time limits for the restricted accounts according to one or more categories. For example, the content filtering system automatically allocates an amount of time the restricted account  (e.g. a child) can spend on particular type of content. For example, e-books may be limited to 60 minutes, entertainment videos (e.g. movies) may be limited to 35 minutes, etc. [¶ 0043], tracking and monitoring the content that is accessed by the restricted user. The monitoring includes determining content  attributes associated with the content, and determining a correlation between the content attributes and the parameters of the restricted user. …  also track time and location at which the content is accessed and permitted (or restricted) for the user. [¶ 0045], unrestricted user can change the permission granted/restricted to the restricted user to access one or more content. For example, the content filtering system may have prevented the restricted user from accessing the content, and if the unrestricted user deems that such restriction is not necessary, s/he may update the content filtering system to allow the restricted user to access to the content in the future. In one or more examples, the unrestricted user can change the permission from granted to restricted, if s/he deems that the content is not appropriate for the restricted user. [¶ 0046] The content filtering system based on the change made by the unrestricted user, updates the set of rules. [¶ 0049] …the set of rules are also updated, such as to identify what times and/or locations are to be used for specific restrictions, and the restrictions themselves),
at least two instances of input information of the different instances of input information identifying different locations at which the supervisee is able to interact with the different application categories ([¶ 0035], the content filtering system can automatically restrict access to the content based on location, time of day, and other parameters. For example, at a particular time duration, such as just after school (e.g. 4 PM-5 PM), the content filtering system may automatically restrict access to the content if it is deemed not related to homework, projects, research, etc. Such a determination can be based on the type of the content , for example, entertainment videos. In another example, if the media device is used at a predetermined location, the content filtering system restrict access to particular types of the content. For example, if the media device is used in a school, the content that is accessible can be restricted to educational content), and
the time limit values specified in the report being accessible to usage- controlling logic to govern interaction by the particular supervisee with different applications identified in the report ([¶ 0038], detecting when a user accesses the media device . …determining a user/account type of the user that is accessing the media device. [¶ 0040], determining the type of user …identify the user. …determining an age group of the user …estimates the approximate age of the restricted user . [¶ 0042] Based on the categorization, the content filtering system gives the restricted user access to the content according to a profile associated with the category that the restricted user is categorized into. [¶ 0044], If the content satisfies the rules setup for the restricted account , access to the content is granted by the content filtering system.  [¶ 0071] ..automatically configure parental controls, such as the set of rules, based on the age of the user determined via the biometrics, or manually input by the parent. …automatically set time limits  for accessing particular types of content using an automatic categorization and/or curation of content. For example, automatically allocate the amount of time a child can spend on certain activities (e.g. playing games, watching movies etc.) on the media device. Further, can restrict access to certain content based on location, time of day, and other data).
Onyekwelu does not explicitly teach, however, Cranfill teaches automatically assigning application categories to different applications ([¶ 0391], determining that the category assigned to the added application by the app is based on app store attributes of the added application (e.g., games, social media, news, streaming). In some embodiments, this determination is based on metadata associated with the added application. The electronic device controls access to the second application in accordance with the restriction criteria for the first category of applications (e.g., if the usage limit of the first category (e.g., social media) is reached, the electronic device optionally restricts the user's access to the second applications (e.g., the second particular social media application added from the application source) as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onyekwelu with Cranfill in order to assign application to a particular category, because it would have allowed the system to implement same restriction for all applications under the same category.

Claims 19 and 20 are rejected under the same rationale as claims 2 and 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UMAR CHEEMA can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        

/VIET D VU/Primary Examiner, Art Unit 2448